Exhibit 10.1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BACKSTOP INVESTMENT AGREEMENT

 

 

DATED AS OF SEPTEMBER 13, 2016

 

 

BY AND AMONG

 

 

GREAT ELM CAPITAL GROUP, INC.

 

 

AND

 

 

THE INVESTORS NAMED HEREIN

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

--------------------------------------------------------------------------------

 

 

 

BACKSTOP INVESTMENT AGREEMENT

 

BACKSTOP INVESTMENT AGREEMENT, dated as of September 13, 2016 (this
“Agreement”),  by and among Great Elm Capital Group, Inc., a Delaware
corporation (the “Company”), and the several Investors listed in Annex 1 (the
“Investors”). Certain capitalized terms are defined in Section ‎8.16.

 

RECITALS

 

The Company proposes to commence an offering to each of the holders (the
"Eligible Holders") of its common stock, par value $0.001 per share (the "Common
Stock"), of record as of the close of business on a record date to be determined
as provided herein (the "Record Date"), of non-transferable rights (the
"Rights") to subscribe for and purchase additional shares of Common Stock (the
"New Shares") at a subscription price per share equal to 85% of the volume
weighted average price of the Common Stock for the thirty consecutive trading
days ending on and including the Record Date (the "Subscription Price") for an
aggregate offering amount of $45 million (the "Aggregate Offering Amount") (such
offering, as further defined in Article ‎1 and by other transactions
contemplated hereby, the "Rights Offering").

 

As part of the Rights Offering, the Company will distribute to each of the
Eligible Holders, at no charge, one Right for each share of Common Stock held by
such Eligible Holder as of the Record Date, and each Right will entitle the
holder thereof to purchase at the Subscription Price (a) New Shares from the
Company (with fractional shares rounded down to the nearest whole number of New
Shares and the aggregate Subscription Price adjusted accordingly) (the "Basic
Subscription Privilege") and (b) if an Eligible Holder fully exercises their
Basic Subscription Privilege,  such Eligible Holder’s pro rata share of the New
Shares not purchased as a result of other Eligible Holders not fully exercising
their Basic Subscription Privilege (the “Over Subscription Privilege”).

 

In order to facilitate the Rights Offering, the Company has requested each
Investor to agree, and each Investor hereby agrees, severally and not jointly,
on the terms of and subject to the conditions in this Agreement, to purchase New
Shares that are not purchased by the Eligible Holders upon the exercise of
Rights pursuant to the Basic Subscription Privilege or the Over Subscription
Privilege (the "Unsubscribed Shares"), up to the amount set forth opposite such
Investor's name on Annex 1 (the "Backstop Commitment") from the Company at the
Subscription Price and subject to proration of Unsubscribed Shares among all
other Investors if the amount of Unsubscribed Shares is less than the total
amount of all Backstop Commitments.

 

Concurrently with the execution and delivery of this Agreement, in consideration
of each Investor's Backstop Commitment, the Company and the Investors are
entering into a Registration Rights Agreement, dated as of the date hereof (the
"Registration Rights Agreement"), pursuant to which, upon the terms and subject
to the conditions set forth in the Registration Rights Agreement, the Company
has committed to prepare and file a resale registration statement, registering
offers and sales of the Backup Acquired Shares (as defined below) acquired by
the Investors pursuant to this Agreement.





1

--------------------------------------------------------------------------------

 



AGREEMENT

 

In consideration of the foregoing and the mutual covenants in this Agreement,
the parties, intending to be legally bound, agree as follows:

 

1.           THE RIGHTS OFFERING AND BACKSTOP COMMITMENT

 

1.1.       The Rights Offering.

 

(a)          As promptly as practicable after the date of this Agreement, the
Company shall use commercially reasonable efforts to prepare and file with the
Securities and Exchange Commission (the “SEC”) a registration statement
(including each amendment and supplement thereto, the “Registration Statement”)
under the Securities Act of 1933 (the “Securities Act”) on Form S-3, covering
the offer and sale of the Rights and the Common Stock in the Rights Offering.
The Company shall not permit any securities to be included in the Registration
Statement other than the Rights and the Common Stock to be issued in the Rights
Offering. The Registration Statement shall be provided to the Investors and
their counsel prior to its filing with the SEC, and the Investors and their
counsel shall be given a reasonable opportunity to review and comment upon the
Registration Statement (and any post-effective amendments). The Company shall
use commercially reasonable efforts to, as promptly as practicable, (i) respond
to comments to the Registration Statement raised by the staff of the SEC and
(ii) cause the Registration Statement and any post-effective amendment to be
declared effective by the SEC.

 

(b)         The Investors shall provide to the Company such information and
other assistance as it may reasonably require in connection with the preparation
and filing of the Registration Statement and the final prospectus relating to
the Rights Offering filed pursuant to Rule 424 of the Securities Act (as amended
or supplemented, the “Prospectus”). At the time such information is provided and
at the respective times the Registration Statement and any post-effective
amendments thereto become effective and as of the date of the Prospectus, no
such information provided by the Investors shall include an untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein not misleading.

 

(c)          At the respective times the Registration Statement and any
post-effective amendments thereto become effective, the Registration Statement
shall comply in all material respects with the requirements of Form S-3, and the
Registration Statement and any documents incorporated by reference therein shall
not include an untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in light of the circumstances in
which they were made, not misleading; provided, that the Company shall make no
such representation with respect to information provided to it by the Investors
for inclusion therein. The Prospectus, as of its date, shall not include an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided, that the Company shall make no
such representation with respect to information provided to it by the Investors
for inclusion therein. The previous two sentences are



2

--------------------------------------------------------------------------------

 



referred to as the “10b-5 Representation.”

 

(d)         Promptly following the date on which the Registration Statement is
declared effective by the SEC (the “Registration Effective Date”), the Company
shall print and file with the SEC the Prospectus, distribute the Prospectus to
the Company’s stockholders of record as of the Record Date and thereafter
promptly commence a rights offering on the following terms: (i) the Company
shall distribute, at no charge, one Right to each holder of record of Common
Stock for each share of Common Stock held by such holder as of the Record Date,
(ii) each Right shall entitle the holder thereof to purchase, at the election of
such holder, such number of shares of Common Stock at the Subscription Price
thereby entitling such holders of Rights, in the aggregate, to subscribe for an
aggregate number of shares (the “Aggregate Offered Shares”) of Common Stock
equal to $45 million divided by the Subscription Price; provided that no
fractional shares of Common Stock shall be issued pursuant to the exercise of
any Rights, (iii) each such Right shall be non-transferable, (iv) the rights
offering shall remain open for at least sixteen days, but no more than twenty
days or such longer period as required by Law (the “Subscription Period”), (v)
each Eligible Holder who fully exercises all Rights held by such Eligible Holder
shall be entitled to the Over-Subscription Privilege;  provided that, if
insufficient remaining shares of unsubscribed shares of Common Stock are
available, all over-subscription requests shall be honored pro rata among Rights
holders who exercise the Over-Subscription Privilege (based on the Basic
Subscription Rights exercised), (vi) no Person (other than the Investors and
their Affiliates, who may acquire New Shares as contemplated by this Agreement)
 will be entitled to exercise the Rights to the extent the exercise thereof
would cause such Person to acquire Beneficial Ownership, or ownership for
purposes of section 382 of the Internal Revenue Code of 1986, as amended, in
excess of 4.99% of the outstanding Common Stock after giving effect to the
consummation of the Rights Offering and the Backstop Commitment, and (vii) any
Person (other than the Investors and their Affiliates) who is, on the date of
this Agreement, the Beneficial Owner of in excess of 4.99% of the outstanding
Common Stock shall be entitled to exercise the Rights (including any
Over-Subscription Right) only to the extent necessary to maintain her, his or
its proportionate interest in the Common Stock on the date hereof.

 

(e)          Prior to the termination of this Agreement, the Company shall not
amend any of the terms of the Rights Offering described in Section ‎1.1‎(d),
terminate the Rights Offering or waive any material conditions to the closing of
the Rights Offering, without the prior written consent of Gracie Investing LLC
on behalf of all of the Investors. Subject to the terms and conditions of the
Rights Offering, the Company shall effect the closing of the Rights Offering as
promptly as practicable following the end of the Subscription Period. The
closing of the Rights Offering shall occur at the time, for the Subscription
Price and in the manner and on the terms in Section ‎1.1‎(d), as shall be set
forth in the Prospectus.

 

(f)          The Company shall pay all of its expenses associated with the
Registration Statement, Prospectus, the Rights Offering and the other
transactions contemplated hereby, including filing and printing fees, fees and
expenses of any subscription and information agents, its counsel and accounting
fees and expenses and costs associated with clearing the Common Stock offered
thereby for sale under applicable state securities Laws.



3

--------------------------------------------------------------------------------

 



1.2.        Backstop Commitment.

 

(a)          Subject to the consummation of the Rights Offering and the
conditions in this Agreement, each Investor shall, severally and not jointly,
purchase from the Company, and the Company shall issue to such Investor, at the
Subscription Price, such Investor’s Pro Rata Portion of an aggregate number of
shares of Common Stock (the “Backstop Commitment”) equal to (i)  the lesser of
(A)  $45,000,000 minus the aggregate proceeds of the Rights Offering or (B) the
aggregate commitment listed in the Commitment Amount column of Annex 1, divided
by (ii) the Subscription Price. Notwithstanding any other section hereof, in no
case shall any Investor become the beneficial owner of more than 19.9% of the
outstanding Common Stock as a result of the transactions contemplated herein,
and the maximum Backstop Commitment issuable to each Investor in connection with
the transactions contemplated herein shall be proportionally reduced as
necessary to give effect to such limitation (the “Nasdaq Cap”). Within two
Business Days after the closing of the Rights Offering, the Company shall issue
to the Investors a notice (the “Subscription Notice”) setting forth the number
of shares of Common Stock subscribed for in the Rights Offering and the
aggregate proceeds of the Rights Offering and, accordingly, the number of shares
of Common Stock to be acquired by the Investors pursuant to the Backstop
Commitment at the Subscription Price, subject to the Nasdaq Cap. Shares of
Common Stock acquired by the Investors pursuant to the Backstop Commitment are
collectively referred to as the “Backstop Acquired Shares.”

 

(b)         On the terms of and subject to the conditions in this Agreement, the
closing of the Backstop Commitment (the “Closing”) shall occur on the later of
(i) the third Business Day following the expiration date of the Rights Offering
and (ii) the date that all of the conditions to in Article ‎5 have been
satisfied or waived (other than those conditions that by their nature are to be
satisfied at the Closing), at 9:00 a.m. (Eastern time) at the offices of
Skadden, Arps, Slate, Meagher & Flom LLP, 525 University Avenue, 14th Floor,
Palo Alto, California 94301 or such other place, time and date as shall be
agreed between the Company and the Investors (the date on which the Closing
occurs, the “Closing Date”).

 

(c)          At the Closing (i) the Company shall issue to each Investor its Pro
Rata Portion of the Backstop Acquired Shares against payment by or on behalf of
such Investor of the aggregate Subscription Price for all such shares by wire
transfer in immediately available funds to the account designated by the Company
in writing at least three Business Days prior to the Closing, (ii) the Company
shall deliver all other documents and certificates required to be delivered to
the Investors pursuant to Section ‎5.3, and (iii) the Investors shall deliver
all documents and certificates required to be delivered to the Company pursuant
to Section ‎5.2.

 

(d)         The Company shall promptly use proceeds from the Rights Offering and
the Backstop Commitment (i) first to pay costs of the Rights Offering and the
Backstop and (ii) second, any remaining proceeds may be used for general
corporate purposes (including acquisitions).



4

--------------------------------------------------------------------------------

 



2.            REPRESENTATIONS AND WARRANTIES OF THE COMPANY. Except as
Previously Disclosed, the Company represents and warrants to the Investors that:

 

2.1.        Organization. The Company and each of its Subsidiaries is duly
incorporated or organized and validly existing as a corporation or other entity
in good standing under the Laws of its jurisdiction of organization and has all
corporate power and authority to own its property and assets and conduct its
business as currently conducted, and, except as would not, individually or in
the aggregate, have or reasonably be expected to have a Material Adverse Effect,
is duly qualified as a foreign corporation for the transaction of business and
is in good standing under the Laws of each other jurisdiction in which it owns
or leases properties, or conducts any business so as to require such
qualification.

 

2.2.        Authorization. The Company has all corporate power and authority to
execute and deliver this Agreement and to perform its obligations hereunder. The
execution and delivery of each of this Agreement and the Registration Rights
Agreement and performance by the Company of its obligations hereunder and
thereunder and the consummation of the transactions contemplated hereby and
thereby have been duly authorized by all necessary corporate action on the part
of the Company, and no further approval or authorization is required on the part
of the Company. Each of this Agreement and the Registration Rights Agreement
constitutes the valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms, except as such may be limited by
bankruptcy, insolvency, fraudulent conveyance, reorganization or other similar
Laws affecting creditors’ rights generally and by general equitable principles
and except as may be limited by applicable Law and public policy (collectively,
the “Enforceability Exceptions”).  No vote or consent of stockholders of the
Company is required in connection with any of the transactions contemplated by
this Agreement under the Company’s certificate of incorporation, the General
Corporation Law of the State of Delaware (the “DGCL”), the rules and regulations
of Nasdaq or otherwise.

 

2.3.        Capitalization.

 

(a)          As of the date of this Agreement, (i) the Company is authorized to
issue up 100,000,000 shares of Common Stock and has 9,440,941 shares of Common
Stock issued and outstanding and (ii) the Company is authorized to issue up to
5,000,000 shares of preferred stock, par value $0.01 per share (the “Preferred
Stock”) and no shares of Preferred Stock are issued or outstanding. As of the
date of this Agreement, there are outstanding options to purchase an aggregate
of 752,403 shares of Common Stock and 33,138 shares of Common Stock reserved for
issuance pursuant to outstanding restricted stock unit awards. All of the
outstanding shares of Common Stock have been duly and validly authorized and
issued and are fully paid and non-assessable and were not issued in violation of
any preemptive rights, resale rights, rights of first refusal or similar rights.

 

(b)         All of the outstanding shares of capital stock of each of the
Company’s Subsidiaries has been duly and validly authorized and issued, are
fully paid and non-assessable, were not issued in violation of any pre-emptive
rights, resale rights, rights of first refusal or similar rights, and are owned
directly



5

--------------------------------------------------------------------------------

 



or indirectly by the Company, free and clear of all liens, encumbrances,
equities or claims (collectively, “Liens”), except for Liens in favor of the
indenture trustee with respect to the Notes.  As of the date of this Agreement,
the Company does not Beneficially Own, directly or indirectly, any equity
interests of any Person that is not a Subsidiary of the Company.

 

2.4.       Valid Issuance of Shares. The Backstop Acquired Shares will be, as of
the date of their issuance, duly authorized by all necessary corporate action on
the part of the Company and, when issued and delivered by the Company against
payment therefor as provided in this Agreement, (a) will be validly issued,
fully paid and nonassessable, (b) will be free and clear of all Liens and (c)
will not be subject to any statutory or contractual preemptive rights or other
similar rights of stockholders.

 

2.5.        Non-Contravention; Governmental Authorizations.

 

(a)         The execution and delivery of this Agreement and the Registration
Rights Agreement and the performance by the Company of its obligations under
this Agreement and the Registration Rights Agreement and the consummation of the
transactions contemplated hereby and thereby will not: (i) conflict with or
violate any provision of the Company’s certificate of incorporation or by-laws,
each as amended; (ii) conflict with or result in any breach of, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give rise to any right to termination, acceleration or
cancellation under any agreement, lease, mortgage, license, indenture or any
other contract to which the Company or any of its Subsidiaries is a party or by
which their respective properties may be bound or affected; or (iii) conflict
with or violate any Law applicable to the Company or its Subsidiaries, except,
in the case of clause (ii) or (iii), as would not, individually or in the
aggregate, have or reasonably be expected to have a Material Adverse Effect.

 

(b)         Each approval, consent, order, authorization, designation,
declaration or filing by or with any Governmental Entity necessary in connection
with the execution and delivery by the Company of this Agreement and the
consummation of the transactions contemplated hereby (except for such additional
steps as may be required by Nasdaq or such additional steps as may be necessary
to register or qualify the Rights and shares of Common Stock to be issued in
connection with the Rights Offering and the Backstop Acquired Shares under
federal securities, state securities or blue sky Laws) has been obtained or made
and is in full force and effect.

 

2.6.        Periodic Filings; Financial Statements; Undisclosed Liabilities.

 

(a)          Since July 1, 2015, the Company has timely filed all reports,
registrations, documents, filings, statements and submissions, together with any
required amendments thereto (collectively the “Company SEC Documents”), that
were required to be filed with the SEC under the Securities Act and the
Securities Exchange Act of 1934 (the “Exchange Act”). As of their respective
filing dates, the Company SEC Documents complied in all material respects with
the requirements of the Securities Act and the Exchange Act, as applicable, and
none of the Company SEC Documents contained, when filed with the SEC, and if
amended, as of the date of such amendment, any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or



6

--------------------------------------------------------------------------------

 



necessary in order to make the statements made therein, in light of the
circumstances in which they were made, not misleading.

 

(b)         The Company’s consolidated financial statements, including the notes
thereto, included or incorporated by reference in the Company SEC Documents (the
“Company Financial Statements”) have been prepared in accordance with generally
accepted accounting principles in the United States (“GAAP”) consistently
applied in all material respects (except as may be indicated in the notes and
schedules thereto) during the periods involved and present fairly in all
material respects the Company’s consolidated financial position at the dates
thereof and of its operations and cash flows for the periods specified therein
(subject to the absence of notes and year-end adjustments in the case of
unaudited statements).

 

(c)          Neither the Company nor any of its Subsidiaries has any liabilities
or obligations (accrued, absolute, contingent or otherwise) of a nature that
would be required to be accrued or reflected in a consolidated balance sheet
prepared in accordance with GAAP, other than liabilities or obligations (A)
reflected on, reserved against, or disclosed in the notes to, the consolidated
balance sheets of the Company Financial Statements or (B) incurred in the
ordinary course of business consistent since the date of the last consolidated
balance sheet in the Company Financial Statements.

 

2.7.        No Proceedings. No litigation or proceeding against the Company or
its Subsidiaries is pending before any court, arbitrator, or administrative or
governmental body, nor, to the Company’s knowledge, is any such proceeding
threatened against the Company or its Subsidiaries, that would, individually or
in the aggregate, reasonably be expected to materially and adversely affect the
Company’s ability to perform its obligations under this Agreement or consummate
the transactions contemplated hereby or by the Registration Rights Agreement on
a timely basis.

 

2.8.        Private Placement.  Neither the Company, nor any of its affiliates,
nor any Person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with the offer or sale of the Backstop
Acquired Shares. Assuming the accuracy of the Investors’ representations and
warranties in Section ‎3.5, none of the Company, any of its affiliates, and any
Person acting on their behalf has, directly or indirectly, made any offers or
sales of any security or solicited any offers to buy any security, under
circumstances that would require registration of the issuance of any of shares
of Common Stock under the Securities Act, whether through integration with prior
offerings or otherwise. None of the Company, its affiliates and any Person
acting on their behalf will take any action or steps referred to in the
preceding sentence that would require registration of the issuance of any of the
Backstop Acquired Shares under the Securities Act.

 

2.9.        Brokers and Finders. Neither the Company nor any of its Subsidiaries
has employed any broker or finder or incurred any liability for any financial
advisory fee, brokerage fees, commissions or finder’s fee, and no broker or
finder has acted directly or indirectly for the Company or any of its
Subsidiaries in connection with this Agreement, the Registration Rights
Agreement or the transactions contemplated hereby or thereby.  The Company may
engage broker dealers in



7

--------------------------------------------------------------------------------

 



connection with the Rights Offering.

 

2.10.      No Further Reliance. The Company acknowledges that it is not relying
upon any representation or warranty made by the Investors other than those
representations and warranties in this Agreement.

 

3.           REPRESENTATIONS AND WARRANTIES OF THE INVESTORS. Each Investor
(solely with respect to itself) represents and warrants to the Company and each
other Investor that:

 

3.1.        Organization and Authority. If such Investor is not a natural
person, such Investor is duly formed and validly existing in good standing as a
limited liability company under the laws of the state of its organization and
has all organizational power and authority to own its property and assets and
conduct its business as currently conducted and, except where the failure to be
qualified or in good standing would not or reasonably be expected to prevent,
materially delay or materially impede the performance by such Investor of its
obligations under this Agreement or the consummation of the transactions
contemplated hereby.

 

3.2.        Authorization. Such Investor has all power and authority to execute
and deliver this Agreement and to perform its obligations under this Agreement.
The execution, delivery and performance by such Investor of this Agreement and
the consummation of the transactions contemplated hereby have been duly
authorized by all necessary action of such Investor’s board, manager, trustee,
members, stockholders, partners, beneficiaries or similar Persons, as the case
may be, and no further approval or authorization by any of its members,
partners, stockholders, beneficiaries or similar Persons is required. If such
Investor is a natural person, such Investor has all necessary power and has
received all necessary consents under community property and similar domestic
relations laws. This Agreement constitutes the valid and binding obligation of
such Investor, enforceable against such Investor in accordance with its terms,
except as such may be limited by the Enforceability Exceptions.

 

3.3.        Non-Contravention; Governmental Authorization.

 

(a)         The execution and delivery by such Investor and performance by such
Investor of its obligations under this Agreement and the consummation of the
transactions contemplated hereby will not: (i) conflict with or violate any
provision of its certificate of formation, limited liability company agreement
or similar governing documents (where applicable) or community property or other
domestic relations Law (where applicable); (ii) conflict with or result in any
breach of, or constitute a default (or an event which with notice or lapse of
time or both would become a default) under, or give rise to any right to
termination, acceleration or cancellation under any agreement, lease, mortgage,
license, indenture or any other contract to which such Investor is a party or by
which its properties may be bound or affected; or (iii) conflict with or violate
any Law applicable to such Investor, except in the case of clause (ii) or (iii),
as would not, individually or in the aggregate, reasonably be expected to
materially and adversely affect such Investor’s ability to perform its
obligations under this Agreement or consummate the transactions contemplated
hereby on a



8

--------------------------------------------------------------------------------

 



timely basis.

 

(b)         Each approval, consent, order, authorization, designation,
declaration or filing by or with any Governmental Entity necessary in connection
with the execution and delivery by such Investor of this Agreement and the
consummation of the transactions contemplated herein (except for such additional
steps as may be required by Nasdaq or such additional steps as may be necessary
to register or qualify the Rights and shares of Common Stock to be issued in
connection with the Rights Offering and the Backstop Acquired Shares under
federal securities, state securities or blue sky Laws) has been obtained or made
and is in full force and effect.

 

3.4.        No Proceedings.  No litigation or proceeding against such Investor
or such Investor’s assets is pending before any court, arbitrator, or
administrative or governmental body, nor, to such Investor’s knowledge, is any
such proceeding threatened against such Investor or such Investor’s assets, that
would, individually or in the aggregate, reasonably be expected to materially
and adversely affect such Investor’s ability to perform its obligations under
this Agreement or consummate the transactions contemplated hereby on a timely
basis.

 

3.5.        Securities Act Compliance. The Backstop Acquired Shares being
acquired by such Investor hereunder are being acquired for its own account, for
the purpose of investment and not with a view to or for sale in connection with
any public resale or distribution thereof in violation of applicable securities
Laws. Such Investor is an ‘‘accredited investor’’ within the meaning of Rule
501(a) under the Securities Act and is knowledgeable, sophisticated and
experienced in business and financial matters that are necessary to evaluate the
risks and merits of an investment in the Common Stock.

 

3.6.        Financial Capability. At the Closing, such Investor, together with
its Affiliates, will have sufficient available funds to consummate the Closing
on the terms of this Agreement. Such Investor is able to bear the financial risk
of its investment in the Backstop Acquired Shares. Such Investor has been
afforded access to information about the Company and its financial condition and
business sufficient to enable such Investor to evaluate its investment in the
Backstop Acquired Shares.

 

3.7.        No Registration. Such Investor understands (i) that the offer and
sale of the Backstop Acquired Shares to be purchased by it pursuant to this
Agreement have not been registered under the Securities Act or any state
securities laws, (ii) that the Company shall not be required to effect any
registration or qualification of the Backstop Acquired Shares under the
Securities Act or any state securities laws, except pursuant to the Registration
Rights Agreement, (iii) that the Backstop Acquired Shares will be issued in
reliance upon exemptions contained in the Securities Act or interpretations
thereof and in the applicable state securities laws and (iv) that the Backstop
Acquired Shares may not be offered for sale, sold or otherwise transferred
except pursuant to a registration statement under the Securities Act or in a
transaction exempt from or not subject to registration under the Securities Act.

 

3.8.        Ownership. As of the date of this Agreement, such Investors and
their Affiliates are the Beneficial



9

--------------------------------------------------------------------------------

 



Owners of the number of shares of Common Stock set forth adjacent to such
Investor’s name on Annex 1.

 

3.9.        No Further Reliance. Such Investor acknowledges that it is not
relying upon any representation or warranty made by the Company other than those
representations and warranties in this Agreement.

 

4.           COVENANTS

 

4.1.        Conduct of the Business. Prior to the earlier of the Closing and the
termination of this Agreement (the “Pre-Closing Period”), the Company shall not,
and shall cause each of its Subsidiaries not to, take any actions outside of the
ordinary course of business. During the Pre-Closing Period, except as
contemplated by this Agreement, as approved by the full board of directors of
the Company (the “Board”) prior to the taking of such action or with the prior
written consent of Gracie Investing LLC on behalf of all of the Investors, the
Company shall not, and shall cause each of its Subsidiaries not to: (i) declare
or pay any dividend or distribution on its shares, interests, rights to
purchase, warrants, options, participations or other equivalents of or interests
in (however designated) stock (except for dividends paid by any direct or
indirect wholly owned Subsidiary of the Company to the Company or to any other
direct or indirect wholly owned Subsidiary of the Company), (ii) adjust, split,
combine or reclassify or otherwise amend the terms of its capital stock, (iii)
repurchase, redeem, purchase, acquire, encumber, pledge, dispose of or otherwise
transfer, directly or indirectly, any of its shares, interests, rights to
purchase, warrants, options, participations or other equivalents of or interests
in (however designated) its capital stock, (iv) other than Excluded Issuances,
issue, grant, deliver or sell any shares, interests, rights to purchase,
warrants, options, participations or other equivalents of or interests in
(however designated) its capital stock (other than with respect to the issuance
of the Rights and the Common Stock issuable upon the exercise thereof), (v) make
any amendments to its organizational documents, (vi) sell, lease or otherwise
dispose of a material amount of assets or securities, including by merger,
consolidation, asset sale or other business combination, other than sales of
assets in the ordinary course of business consistent with past practice; (vii)
make any material acquisitions, by purchase or other acquisition of shares or
other equity interests, or by merger, consolidation or other business
combination, or material purchase of any property or assets, to or from any
Person (except in respect of the Full Circle Capital Corporation transaction),
(viii) adopt a plan of complete or partial liquidation or resolutions providing
for a complete or partial liquidation, dissolution, restructuring,
recapitalization or other reorganization, or (ix) agree or commit to do any of
the foregoing. For the avoidance of doubt, the foregoing shall not restrict the
Company from engaging in discussions with a third party with respect to a
Superior Transaction or terminating this Agreement to enter into a definitive
agreement to effect a Superior Transaction (provided that prior to or
concurrently with such termination the Company pays the Termination Fee per
Section ‎8.4(b)).

 

4.2.        Securities to be Issued. The Common Stock to be issued to the
Investors pursuant to this Agreement (a) shall be subject to the terms and
provisions of the Company’s certificate of incorporation as in effect on the
date hereof and (b) for the avoidance of doubt, shall be deemed “Registrable
Securities” under the Registration Agreement.



10

--------------------------------------------------------------------------------

 



4.3.        Efforts. From the date hereof until the earlier of the Closing and
the date that this Agreement is terminated, the Investors and the Company shall
(i) use commercially reasonable efforts to cooperate with each other in (A)
determining whether any filings are required to be made with, or consents,
permits, authorizations, waivers, clearances, approvals, and expirations or
terminations of waiting periods are required to be obtained from, any other
Governmental Entities in connection with the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby and (B)
timely making all such filings and timely obtaining all such consents, permits,
authorizations or approvals; (ii) use commercially reasonable efforts to supply
to any Governmental Entity as promptly as practicable any additional information
or documents that may be requested pursuant to any Law or by such Governmental
Entity; (iii) promptly inform the other party of any substantive meeting,
discussion, or communication with any Governmental Entity (other than any taxing
authority) (and shall supply to the other party any written communication or
other written correspondence or memoranda prepared for such purpose, subject to
applicable Laws relating to the exchange of information or as necessary to
preserve attorney-client privilege) in respect of any filings, investigation or
inquiry concerning the transactions contemplated hereby, and shall consult with
the other party in advance and, to the extent permitted by such Governmental
Entity, give the other party the opportunity to attend and participate thereat
and (iv) use commercially reasonable efforts to take, or cause to be taken, all
other actions and do, or cause to be done, all other things necessary, proper or
advisable to consummate the Closing and the other transactions contemplated
hereby, including taking all such further action as may be necessary to resolve
such objections, if any, as may be asserted under Law with respect to the
transactions contemplated hereby and by the Registration Rights Agreement. The
Company shall reimburse the Investors for all filing fees incurred by the
Investors with respect to all filings contemplated by this Section ‎4.3 within
five Business Days of the date each such fee is invoiced by such Investors to
the Company.

 

4.4.        Publicity. No public release or announcement concerning the
transactions contemplated hereby shall be issued by any party without the prior
consent of the other party (which consent shall not be unreasonably withheld,
conditioned or delayed), except as such release or announcement may be required
by Law or the rules or regulations of Nasdaq, in which case the party required
to make the release or announcement shall, to the extent reasonably practicable,
allow the other party reasonable time to review and comment on such release or
announcement in advance of such issuance. This Section ‎4.4 shall not restrict
the ability of a party hereto to summarize or describe the transactions
contemplated by this Agreement or the Registration Rights Agreement in the
Registration Statement or Prospectus or any amendment or supplement thereto or
any other prospectus or similar offering document or other report required by
Law, regulation or Nasdaq rule so long as the other party is provided a
reasonable opportunity to review and comment on such disclosure in advance.

 

4.5.        Nasdaq Listing. The Company shall as promptly as practicable after
the date of this Agreement use reasonable best efforts to cause the Common Stock
to be issued in the Rights Offering, to be approved for listing on Nasdaq,
subject to official notice of issuance.



11

--------------------------------------------------------------------------------

 



4.6.        No Transfers. Until the earlier to occur of the Closing Date or the
termination of this Agreement, no Investor will, without the prior consent of
the Company, transfer, sell, encumber, assign, pledge or otherwise dispose of
any shares of Common Stock held, directly or indirectly, by such Investor;
provided, however, that upon prior notice to the Company confirming compliance
herewith, such Investor may (i) transfer, assign or dispose all or any portion
of its Common Stock to one or more Affiliates, which shall agree in writing to
take such Common Stock subject to, and comply with, the terms of this Agreement
or (ii) effect an in-kind distribution of such shares to such Investor’s or its
Affiliates’ equity holders (including limited partners), but, in the case of an
in-kind distribution, such Investor shall not be relieved of its obligations
hereunder.

 

4.7.        No Stabilization. In connection with the Rights Offering, the
Investors will not take, directly or indirectly, any action designed to or that
would reasonably be expected to cause or result in any stabilization or
manipulation of the price of the Common Stock in violation of Regulation M under
the Exchange Act.

 

5.           CONDITIONS TO CLOSING

 

5.1.        Conditions to the Obligations of the Company and the Investors. The
obligations of the Company and the Investors to effect the Closing shall be
subject to the following conditions:

 

(a)          receipt of all approvals and authorizations of, filings with, and
notifications to, or expiration or termination of any applicable waiting period,
under applicable Law required to consummate the transactions contemplated
hereunder, if any;

 

(b)         no provision of any applicable Law and no judgment, injunction,
order or decree shall prohibit the consummation of any of the transactions
contemplated at the Closing;

 

(c)         the Registration Statement shall have been declared effective by the
SEC and shall continue to be effective and no stop order shall have been entered
by the SEC with respect thereto;

 

(d)         the shares of Common Stock to be issued in the Rights Offering shall
be approved for listing on Nasdaq, subject to official notice of issuance; and

 

(e)         the Rights Offering shall have been consummated in accordance with
the terms of and subject to the conditions in Section ‎1.1(d).

 

5.2.       Conditions to the Obligations of the Company. The obligations of the
Company to effect the Closing shall be subject to the following conditions:

 

(a)         The representations of the Investors in Section ‎1.1(b) shall be
true and correct (i) in the case of the Registration Statement and any
post-effective amendments thereto, at the respective times referred to in
Section ‎1.1(c), and in the case of the Prospectus, as of its date, and (ii) as
of the Closing Date,



12

--------------------------------------------------------------------------------

 



except that in the case of this clause (ii) all references to any time period or
date referred to in Section ‎1.1(b) shall be deemed to be references to the
Closing Date. All other representations and warranties of the Investors
contained in this Agreement (A) that are qualified by materiality, material
adverse effect or words of similar import, shall be true and correct as of the
date hereof and as of the Closing (except to the extent that any such
representation and warranty expressly speaks as of an earlier date, in which
case such representation and warranty shall be true and correct as of such
earlier date) and (B) that are not qualified by materiality, material adverse
effect or words of similar import, shall be true and correct in all material
respects as of the date hereof and as of the Closing (except to the extent that
any such representation and warranty expressly speaks as of an earlier date, in
which case such representation and warranty shall be true and correct in all
material respects as of such earlier date).

 

(b)         Each of the Investors shall have performed in all material respects
all of its obligations hereunder required to be performed by it, and complied
with the covenants hereunder applicable to it in all material respects, at or
prior to the Closing.

 

(c)          Since the date of this Agreement, there shall not have been any
material adverse effect or any effect that would, individually or in the
aggregate, reasonably be expected to materially and adversely affect the
Investors’ ability to perform their obligations under this Agreement or
consummate the transactions contemplated hereby on a timely basis.

 

(d)         The Company shall have received a certificate, signed by an
authorized person of each Investor, certifying as to the matters set forth in
Sections 5.2(a), ‎5.2(b) and ‎5.2(c).

 

(e)         The Investors shall have entered into an agreement with the Company
to vote, for a period of three years following the Closing, all of the Backstop
Acquired Shares consistent with the recommendation of the board of directors of
the Company on any matter submitted to the vote of the stockholders of the
Company.

 

5.3.       Conditions to the Obligations of the Investors. The obligations of
the Investors to effect the Closing shall be subject to the following
conditions:

 

(a)         The 10b-5 Representation shall be true and correct in all respects
(i) in the case of the Registration Statement and any post-effective amendments
thereto, at the respective times referred to in Section 1.1(c), and in the case
of the Prospectus, as of its date, and (ii) as of the Closing Date, except that
in the case of this clause (ii) all references to any time period or date
referred to in Section 1.1(c) shall be deemed to be references to the Closing
Date. All other representations and warranties of the Company contained in this
Agreement (A) that are qualified by materiality, Material Adverse Effect or
words of similar import, shall be true and correct as of the date hereof and as
of the Closing (except to the extent that any such representation and warranty
expressly speaks as of an earlier date, in which case such representation and
warranty shall be true and correct as of such earlier date) and (B) that are not
qualified by materiality, Material Adverse Effect or words of similar import,
shall be true and correct in all material respects as of the date hereof and as
of the Closing



13

--------------------------------------------------------------------------------

 



(except to the extent that any such representation and warranty expressly speaks
as of an earlier date, in which case such representation and warranty shall be
true and correct in all material respects as of such earlier date).

 

(b)         The Company shall have performed in all material respects all of its
obligations hereunder required to be performed by it, and complied with the
covenants hereunder applicable to it in all material respects. at or prior to
the Closing.

 

(c)          Since the date of this Agreement, there shall not have been any
Material Adverse Effect or any Effect that would, individually or in the
aggregate, have or reasonably be expected to have a Material Adverse Effect.

 

(d)         The Investors shall have received a certificate, signed by an
officer of the Company, certifying as to the matters set forth in
Sections ‎5.3‎(a),  ‎5.3‎(b) and ‎5.3‎(c).

 

5.4.        Frustration of Closing Conditions. Neither the Company nor any
Investor may rely on the failure of any condition in this Article ‎5 to be
satisfied if such failure was caused by such party’s failure to act in good
faith or use commercially reasonable efforts to consummate the transactions
contemplated hereby.

 

6.           TERMINATION

 

6.1.        Termination. This Agreement may be terminated at any time prior to
the Closing, but the following termination rights may not be exercised by a
party whose breach is a proximate cause of the arising of any of the following
termination rights:

 

(a)         by mutual written agreement of the Company and the Investors;

 

(b)         by either the Company or the Investors, upon written notice to the
other, in the event that the Closing does not occur on or before December 31,
2016 (the “Outside Date”); provided,  that such date may be extended as of
November 30, 2016 for a period of up to ninety days by either the Company or the
Investors if the condition in Section ‎5.1‎5.1(c) has not been satisfied by
November 25, 2016;

 

(c)          by either the Company or the Investors, upon written notice to the
other party, if any Governmental Entity shall have issued any order, decree or
injunction or taken any other action restraining, enjoining or prohibiting any
of the transactions contemplated by this Agreement, and such order, decree,
injunction or other action shall have become final and nonappealable;

 

(d)         by the Investors, if a breach of any representation, warranty,
covenant or agreement on the part of the Company set forth in this Agreement
shall have occurred that would, if occurring or continuing on the Closing Date,
cause the conditions set forth in Section ‎5.3(a),  ‎5.3(b) or ‎5.3(c) not to be
satisfied, and such breach is not cured, or is incapable of being cured, within
ten days (but no later



14

--------------------------------------------------------------------------------

 



than the Outside Date) of receipt of written notice by the Investors to the
Company of such breach;

 

(e)          by the Company, if a breach of any representation, warranty,
covenant or agreement on the part of the Investors set forth in this Agreement
shall have occurred that would, if occurring or continuing on the Closing Date,
cause the conditions set forth in Section ‎5.2(a),  ‎5.2(b) or ‎5.2(c) not to be
satisfied, and such breach is not cured, or is incapable of being cured, within
ten days (but no later than the Outside Date) of receipt of written notice by
the Company to the Investors of such breach; provided that if the non-breaching
Investors assume and perform the defaulting Investors’ obligations hereunder
during such cure period, the Company shall not have such termination right under
this Section ;

 

(f)          by the Investors, upon written notice to the Company, if the
Company shall have entered into a definitive agreement to effect a Superior
Transaction (it being understood that the Company shall pay the Termination Fee
per Section ‎8.4(b)); or

 

(g)          by the Company, upon written notice to the Investors, if the
Company shall have entered into a definitive agreement to effect a Superior
Transaction and prior to or concurrently with such termination the Company pays
the Termination Fee per Section ‎8.4(b).

 

6.2.        Effects of Termination. If  this Agreement is terminated per Section
‎6.1, this Agreement (other than Article ‎8 which shall remain in full force and
effect) shall forthwith become wholly void and of no further force and effect.
Nothing herein shall relieve any party from liability for fraud or willful
breach of this Agreement.

 

7.           INDEMNIFICATION.

 

7.1.        Indemnification by the Company. Notwithstanding anything in this
Agreement to the contrary, whether or not the Rights Offering, the issuance of
any shares of Common Stock to any Investors or the other transactions
contemplated hereby are consummated or this Agreement is terminated, from and
after the date hereof, the Company agrees to indemnify and hold harmless each
Investor, its Affiliates, and each of their respective officers, directors,
managers, partners, members, agents, representatives, successors, assigns and
employees and each other Person, if any, who controls (within the meaning of the
Securities Act) such Investor or its Affiliates (all such Persons being
hereinafter referred to, collectively, as the "Investor Indemnified Persons")
against any losses, claims, damages, liabilities or expenses (collectively,
"Losses") to which such Investor Indemnified Person may become subject, under
the Securities Act or otherwise, insofar as such Losses (or actions in respect
thereof as contemplated below) arise out of or are based upon (a) any inaccuracy
in or breach of any representation or warranty of the Company in this Agreement,
(b) any failure by the Company to comply with the covenants and agreements
contained in this Agreement, (c) an untrue statement or alleged untrue statement
of any material fact contained in the Registration Statement, including the
Prospectus and all other documents filed as a part thereof or incorporated by
reference therein, or an omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under



15

--------------------------------------------------------------------------------

 



which they were made, not misleading, (d) any litigation or proceeding by any
stockholder of the Company or any other Person relating to this Agreement or the
documents contemplated hereby, or the transactions contemplated hereby, or (e)
by reason of the fact that such Investor is a party to this Agreement or in any
way arising, directly or indirectly, from the Rights Offering or the
consummation of the transactions contemplated by this Agreement. The Company
will promptly reimburse such Investor Indemnified Persons for any legal and
other expenses as such expenses are reasonably incurred by such Investor
Indemnified Persons in connection with investigating, defending or preparing to
defend, settling, compromising or paying any such Losses; provided, however,
that the Company will not be liable to any Investor Indemnified Person in any
such case to the extent that any such Losses arise out of or are based upon (i)
an untrue statement or alleged untrue statement or omission or alleged omission
made in reliance upon and in conformity with written information furnished to
the Company by the applicable Investor or its representatives expressly for use
therein, (ii) the failure of such Investor Indemnified Person or its Affiliate
to perform any covenant in this Agreement with respect to the sale of the
Shares, (iii) the inaccuracy of any representation or warranty made by such
Investor Indemnified Person or its Affiliate in this Agreement or (iv) the gross
negligence or willful misconduct of such Investor Indemnified Person or its
Affiliate. 

 

7.2.        Indemnification by the Investors. Each Investor, severally and not
jointly, agrees to indemnify and hold harmless the Company, its Affiliates, and
each of their respective officers, directors, managers, partners, members,
agents, representatives, successors, assigns and employees and each other
Person, if any, who controls (within the meaning of the Securities Act) the
Company or its controlled Affiliates (all such Persons being hereinafter
referred to, collectively, as the "Company Indemnified Persons"), against any
Losses to which any Company Indemnified Person may become subject, under the
Securities Act or otherwise, insofar as such Losses (or actions in respect
thereof as contemplated below) arise out of or are based upon (a) any breach of
any representation or warranty or breach of or failure to perform any covenant
or agreement on the part of such Investor contained in this Agreement or (b) an
untrue statement or alleged untrue statement or omission or alleged omission in
reliance upon and in conformity with written information furnished to the
Company by that Investor expressly for use therein, and such Investor will
promptly reimburse such Company Indemnified Persons for any legal and other
expenses as such expenses are reasonably incurred by such Company Indemnified
Persons in connection with investigating, defending or preparing to defend,
settling, compromising or paying any such Losses; provided, however, that such
Investor will not be liable in any such case to the extent that any such Losses
arise out of or are based upon (i) the failure of the Company or any other
Investor to perform any of its covenants in this Agreement, (ii) the inaccuracy
of any representation or warranty made by the Company or any other Investor in
this Agreement  (iii) the gross negligence or willful misconduct of any Company
Indemnified Person or any other Investor or (iv) in an amount in excess of the
fees received by such Investor hereunder. 

 

7.3.        Indemnification Procedures. Promptly after receipt by an indemnified
party under this Article ‎7 of notice of the threat or commencement of any
action, such indemnified party will, if a claim in respect thereof is to be made
against an indemnifying party under this Article ‎7, promptly notify



16

--------------------------------------------------------------------------------

 



the indemnifying party in writing thereof, but the omission to notify the
indemnifying party will not relieve such indemnifying party from any liability
that it may have to any indemnified party for contribution or otherwise under
the indemnity agreement contained in this Article ‎7 to the extent such
indemnifying party is not prejudiced as a result of such failure to promptly
notify. Such notice shall describe in reasonable detail such claim. In case any
such action is brought against any indemnified party and such indemnified party
seeks or intends to seek indemnity from an indemnifying party, the indemnifying
party will be entitled to participate in, and, to the extent that it may elect
by written notice delivered to such indemnified party within thirty days of such
indemnifying party's receipt of notice of such action from such indemnified
party, jointly with all other indemnifying parties similarly notified, to assume
the defense thereof with counsel reasonably satisfactory to such indemnified
party; provided, however, (a) if the indemnifying party has failed promptly to
assume the defense of such proceeding and to employ counsel reasonably
satisfactory to such indemnified party in any such proceeding or (b) if the
defendants in any such action include both the indemnified party and the
indemnifying party, and the indemnified party shall have reasonably concluded,
based on the advice of counsel, that there may be a conflict of interest between
the positions of the indemnifying party and the indemnified party in conducting
the defense of any such action or that there may be legal defenses available to
it and/or other indemnified parties that are different from or additional to
those available to the indemnifying party, in any such case, the indemnified
party or parties shall have the right to select separate counsel to assume or
assert, as the case may be, such legal defenses and to otherwise participate in
the defense of such action on behalf of such indemnified party or parties. Upon
receipt of notice from the indemnifying party to such indemnified party of its
election to assume the defense of such action and approval by the indemnified
party of counsel, the indemnifying party will not be liable to such indemnified
party under this Article ‎7 for any legal or other expenses subsequently
incurred by such indemnified party in connection with the defense thereof unless
(i) the indemnified party shall have employed such counsel in connection with
the assumption or assertion, as the case may be, of legal defenses in accordance
with the proviso to the preceding sentence (it being understood, however, that
the indemnifying party shall not be liable for the expenses of more than one
separate counsel in any jurisdiction (and as required, local counsels),
reasonably satisfactory to such indemnifying party, representing the indemnified
party), (ii) the indemnifying party shall not have employed counsel reasonably
satisfactory to the indemnified party to represent such indemnified party within
a reasonable time after notice of commencement of action or (iii) the
indemnifying party shall have authorized in writing the employment of counsel
for such indemnified person, in each of which cases the reasonable fees and
expenses of counsel shall be at the expense of the indemnifying party. The
indemnifying party shall not be liable for any settlement of any action without
its written consent. In no event shall any indemnifying party be liable in
respect of any amounts paid in settlement of any action unless the indemnifying
party shall have approved in writing the terms of such settlement. No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement of any pending or threatened proceeding in respect
of which any indemnified party is or could have been a party and
indemnification could have been sought hereunder by such indemnified party from
all liability on claims that are the subject matter of such proceeding unless
such settlement or compromise includes an unconditional release of such
indemnified party from all liability arising out of such litigation or
proceeding. 



17

--------------------------------------------------------------------------------

 



7.4.        Contribution. If the indemnification provided for in this Article ‎7
is required by its terms but is for any reason held to be unavailable to or
otherwise insufficient to hold harmless an indemnified party under Sections
‎7.1,  ‎7.2 and ‎7.3 in respect to any Losses referred to herein, then each
applicable indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of any Losses referred to herein in such
proportion as is appropriate to reflect the relative fault of the Company and
the applicable Investor in connection with the statements or omissions or
inaccuracies in the representations and warranties in this Agreement and/or the
Registration Statement, including the Prospectus, that resulted in such Losses,
as well as any other relevant equitable considerations. The relative fault of
the Company on the one hand and the applicable Investor on the other shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact, or the omission or alleged omission to
state a material fact, or the inaccurate or the alleged inaccurate
representation and/or warranty relates to information supplied by the Company or
by the applicable Investor and the parties' relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or omission.
The amount paid or payable by a party as a result of the Losses shall be deemed
to include, subject to the limitations in Section ‎7.3, any legal or other fees
or expenses reasonably incurred by such party in connection with investigating
or defending any action or claim. The provisions of Section ‎7.3 with respect to
the notice of the threat or commencement of any threat or action shall apply if
a claim for contribution is to be made under this Section ‎7.4;  provided,
however, that no additional notice shall be required with respect to any threat
or action for which notice has been given under Section ‎7.3 for purposes of
indemnification. The Company and each Investor agree that it would not be just
and equitable if contribution pursuant to this Section ‎7.4 were determined
solely by pro rata allocation or by any other method of allocation which does
not take account of the equitable considerations referred to in this paragraph.
No person guilty of fraudulent misrepresentation (within the meaning of Section
12(f) of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.

 

7.5.        Article ‎7 Not Exclusive. The obligations of the Company under this
Article ‎7 shall be in addition to any liability which the Company may otherwise
have to any Investor Indemnified Person. The obligations of each Investor under
this Article ‎7 shall be in addition to any liability which such Investor may
otherwise have to any Company Indemnified Person. The remedies provided in this
Article ‎7 are not exclusive and shall not limit any rights or remedies which
may otherwise be available to the parties at law or in equity.

 

8.           MISCELLANEOUS

 

8.1.        Survival. Each of the representations and warranties in this
Agreement (or any certificate delivered pursuant hereto) shall survive the
Closing indefinitely (or, in each case, until final resolution of any claim or
actions arising from the breach of any such representation and warranty, if
written notice of such breach was provided prior to the end of such survival
period).

 

8.2.        Legends. Each Investor agrees with the Company that each Backstop
Acquired Share shall contain



18

--------------------------------------------------------------------------------

 



a legend substantially to the following effect, unless the Company determines
otherwise in accordance with applicable Law:

 

"THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT") OR THE SECURITIES LAWS
OF ANY STATE OR ANOTHER JURISDICTION. THE SHARES MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OR (2) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH
ALL APPLICABLE STATE SECURITIES LAWS AND THE SECURITIES LAWS OF OTHER
JURISDICTIONS, AND IN THE CASE OF A TRANSACTION EXEMPT FROM REGISTRATION, UNLESS
THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT
THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT AND
SUCH OTHER APPLICABLE LAWS

 

VOTING OF THE SHARES EVIDENCED BY THIS CERTIFICATE IS RESTRICTED BY A VOTING
AGREEMENT.  THE VOTING AGREEMENT MAY BE OBTAINED AT THE PRINCIPAL OFFICE OF THE
COMPANY."

 

8.3.        Further Assurances. Each party hereto shall do and perform or cause
to be done and performed all further acts and shall execute and deliver all
other agreements, certificates, instruments and documents as any other party
hereto reasonably may request in order to carry out the intent and accomplish
the purposes of this Agreement and the consummation of the transactions
contemplated hereby.

 

8.4.        Fees and Expenses.

 

(a)         Expenses.

 

(i)          Regardless of whether the Closing occurs, the Company shall
reimburse the Investors for all reasonable out-of-pocket fees and expenses
(including attorneys’ fees and expenses) incurred by the Investors in connection
with this Agreement and the transactions contemplated hereby; provided, however,
that such fees and expenses shall not be reimbursed by the Company if this
Agreement is terminated by the Company pursuant to Section ‎6.1(e).

 

(ii)         Payment of the Investors’ fees and expenses by the Company pursuant
to this Section ‎8.4 shall be made at the Closing or, if this Agreement is
terminated other than by the Company pursuant to Section ‎6.1‎6.1(e), no
later than three Business Days after delivery by the

 

Investors to the Company of written notice of (A) demand for payment after the
termination of this Agreement, and (B) reasonably detailed documentation of such
fees and expenses.

 

(b)        Termination Fee.



19

--------------------------------------------------------------------------------

 



(i)          If  this Agreement is terminated per Section ‎‎6.1(f) or per
Section ‎‎6.1(g), then the Company shall, simultaneously with such termination
(in the case of a termination by the Company) or within one Business Day
following such termination (in the case of a termination by the Investor), pay
the Investors the Termination Fee per Section ‎8.4‎(d).  If the Commitment Fee
is paid to the Investors and the Termination Fee subsequently becomes payable
pursuant to this Section ‎8.4‎(b), the Termination Fee shall be reduced by the
amount of the Commitment Fee.

 

(ii)         Notwithstanding anything to the contrary in this Agreement, the
parties hereby acknowledge that if the Termination Fee becomes payable and is
paid per this Section ‎8.4‎(b), the Termination Fee (and reimbursement of
expenses pursuant to Section ‎8.4‎(a) and, if applicable, payment of
the Commitment Fee pursuant to Section ‎8.4‎(c)) shall, absent fraud or willful
breach of this Agreement, be the Investors’ sole and exclusive remedy under this
Agreement. No officer or director of the Company shall be entitled to any fee
hereunder and such amount otherwise payable to an officer or director of the
Company shall be retained by the Company.

 

(c)         The Company shall pay the Investors an aggregate amount equal to
$549,450 (the “Commitment Fee”) upon the earliest to occur of (i) the completion
of the Rights Offering, (ii) the Closing or (iii) the termination of this
Agreement pursuant to Section ‎6.1. The Rights Offering will be deemed to
commence on the date that the Rights are distributed to the
Company’s stockholders.  The Commitment Fee may be paid in cash or in
unregistered shares of Common Stock valued at the Subscription Price per
share.  Any such shares shall be entitled to the same benefits and subject to
the same restrictions as Backstop Acquired Shares for purposes of this Agreement
and the Registration Rights Agreement.  No officer or director of the Company
shall be entitled to any fee under this Section and such amount otherwise
payable to an officer or director of the Company shall be retained by the
Company.

 

(d)          Any amount that becomes payable by the Company in cash pursuant to
this Section ‎8.4 shall be paid by wire transfer of immediately available funds
to account(s) designated in writing by the Investors.

 

8.5.        Choice of Law.  This Agreement and the transactions contemplated
hereby will be governed by the laws of the State of Delaware that are applicable
to contracts made in and performed solely in Delaware.

 

8.6.        Enforcement.

 

(a)          Any dispute arising under, related to or otherwise involving this
Agreement or the transactions contemplated hereby will be litigated in the Court
of Chancery of the State of Delaware.  The parties agree to submit to the
jurisdiction of the Court of Chancery of the State of Delaware and waive trial
by jury.  The parties do not consent to mediate any disputes before the Court of
Chancery.

 

(b)        Notwithstanding the foregoing, if there is a determination that the
Court of Chancery of the State



20

--------------------------------------------------------------------------------

 



of Delaware does not have subject matter jurisdiction over any dispute arising
under this Agreement, the parties agree that: (i) such dispute will be
adjudicated only by, and will be subject to the exclusive jurisdiction and venue
of, the Superior Court of Delaware of and for the County of New Castle; (ii) if
the Superior Court of Delaware does not have subject matter jurisdiction over
such dispute, then such dispute will be adjudicated only by, and will be subject
to the exclusive jurisdiction and venue of, the Complex Commercial Litigation
Division of the Superior Court of the State of Delaware of and for the County of
Newcastle; and (iii) if the Complex Commercial Litigation Division of the
Superior Court of the State of Delaware does not have subject matter
jurisdiction over such dispute, then such dispute will be adjudicated only by,
and will be subject to the exclusive jurisdiction and venue of, the United
States District Court for the State of Delaware.

 

(c)         Each of the parties irrevocably (i) consents to submit itself to the
personal jurisdiction of the Delaware courts in connection with any dispute
arising under this Agreement, (ii) agrees that it will not attempt to deny or
defeat such personal jurisdiction by motion or other request for relief from the
Delaware courts or any other court or governmental body and (iii) agrees that it
will not bring any action arising under this Agreement in any court other than
the Delaware courts.  EACH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT IT MAY HAVE TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF THIS AGREEMENT,
THE NEGOTIATION OR ENFORCEMENT HEREOF OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.

 

(d)        Process may be served in the manner specified in Section ‎‎‎8.7, such
service will be deemed effective on the date of such notice, and each party
irrevocably waives any defenses or objections it may have to service in such
manner.

 

(e)          The court shall award attorneys’ fees and expenses and costs to the
substantially prevailing party in any action (including appeals) for the
enforcement or interpretation of this Agreement.  If there are cross claims in
such action (including appeals), the court will determine which party is the
substantially prevailing party as to the action as a whole and award fees,
expenses and costs to such party.

 

(f)          The transactions contemplated by this Agreement are unique.
Accordingly, each of the Company and each Investor acknowledges and agrees that,
in addition to all other remedies to which it may be entitled, each of the
parties hereto is entitled to seek a decree of specific performance (except in
the circumstances in which the Termination Fee is payable and paid under Section
‎8.4‎8.4(b)); provided that the party seeking specific performance is not in
material default hereunder. The Company and the Investors agree that, if for any
reason a party shall have failed to perform its obligations under this
Agreement, then the party seeking to enforce this Agreement against such
nonperforming party shall be entitled to specific performance and injunctive and
other equitable relief, and the parties further agree to waive any requirement
for the securing or posting of any bond in connection with the obtaining of any
such injunctive or other equitable relief. Except in the circumstances in which
the Termination Fee is payable and paid under Section ‎8.4(b), this



21

--------------------------------------------------------------------------------

 



provision is without prejudice to any other rights that any party may have
against another party for any failure to perform its obligations under this
Agreement, including the right to seek damages for a breach of any provision of
this Agreement, and all rights, powers and remedies available (at law or in
equity) to a party in respect hereof by the other party shall be cumulative and
not alternative or exclusive, and the exercise or beginning of the exercise of
any thereof by a party shall not preclude the simultaneous or later exercise of
any other rights, powers or remedies by such party. For the avoidance of doubt,
in circumstances in which the Termination Fee is payable and paid, other than in
the case of fraud or willful breach of this Agreement, such Termination Fee
shall be the Investors’ sole and exclusive remedy and the Investor shall not be
entitled to specific performance or any other form of equitable relief.

 

8.7.        Notices.  All notices and other communications hereunder will be in
writing and will be deemed given when delivered personally or by an
internationally recognized courier service, such as DHL, to the parties at the
following addresses (or at such other address for a party as may be specified by
like notice):

 

If to the Company:

Great Elm Capital Group, Inc.

 

200 Clarendon Street, 51st Floor

 

Boston, MA 02116

 

Attention: General Counsel; with a copy

 

 

(which shall not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP

 

525 University Avenue, 14th Floor

 

Palo Alto, CA  94301

 

Attention: Michael J. Mies

 

 

If to any Investor to:

the address set forth below such Investor’s name in Annex 1.

 

8.8.        No Third Party Beneficiaries.  Except as provided in Article ‎7,
this Agreement is solely for the benefit of the parties.  Except as provided in
Article ‎7, no other Person will be entitled to rely on this Agreement or to
anticipate the benefits of this Agreement as a third party beneficiary hereof.

 

8.9.        Assignment.  Except for assignment to bona fide retirement vehicles
or bona fide estate planning vehicles or members of the immediate family of a
natural person Investor or assignment to one or more Affiliates of the other
Investors hereunder, no party may assign, delegate or otherwise transfer this
Agreement or any rights or obligations under this Agreement in whole or in part
(whether by operation of law or otherwise), without the prior written content of
the other parties.  Subject to the foregoing, this Agreement will not relieve
the assigning party of any liability or obligation hereunder and will be binding
upon, inure to the benefit of and be enforceable by the parties and their
respective successors and permitted assigns.  Any assignment in violation of
this Section ‎‎‎8.9 will be null and void.



22

--------------------------------------------------------------------------------

 



8.10.      No Waiver.  No failure or delay in the exercise or assertion of any
right hereunder will impair such right or be construed to be a waiver of, or
acquiescence in, or create an estoppel with respect to any breach of any
representation, warranty or covenant herein, nor will any single or partial
exercise of any such right preclude other or further exercise thereof or of any
other right.  All rights and remedies under this Agreement are cumulative to,
and not exclusive of, any rights or remedies otherwise available.

 

8.11.      Severability.  Any term or provision hereof that is held by a court
of competent jurisdiction or other authority to be invalid, void or
unenforceable in any situation in any jurisdiction will not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the invalid, void or unenforceable term or provision in any
other situation or in any other jurisdiction.  If the final judgment of a court
of competent jurisdiction or other authority declares any term or provision
hereof invalid, void or unenforceable, the court or other authority making such
determination will have the power to and will, subject to the discretion of such
body, reduce the scope, duration, area or applicability of the term or
provision, to delete specific words or phrases, or to replace any invalid, void
or unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision.

 

8.12.      Amendment.  Subject to applicable Law, the parties may (a) extend the
time for the performance of obligations or other acts of the other party, (b)
waive any inaccuracies in the representations and warranties of the other party
herein, (c) waive compliance by the other party with any of the agreements or
conditions herein or (d) amend, modify or supplement this Agreement.  Any
agreement on the part of a party to any such extension, waiver, amendment,
modification or supplement will be valid only if in an instrument in writing
signed by an authorized representative of such party.  Any consent required of
the Investors will be binding on all Investors if effected with the consent of
Investors whose Pro Rata Interest in the aggregate represents more than fifty
percent of $36.6 million; provided that any amendment that disproportionately
and adversely effects an Investor will not be effective against such Investor
without her, its or his consent.

 

8.13.      Entire Agreement.  This Agreement contains the entire agreement of
the parties and supersedes all prior and contemporaneous agreements,
negotiations, arrangements, representations and understandings, written, oral or
otherwise, between the parties with respect to the subject matter hereof.

 

8.14.      Counterparts.  This Agreement may be executed in one or more
counterparts (whether delivered by electronic copy or otherwise), each of which
will be considered one and the same agreement and will become effective when
counterparts have been signed by each of the parties and delivered to the other
party.  Each party need not sign the same counterpart.

 

8.15.     Construction and Interpretation.  When a reference is made in this
Agreement to a section or article, such reference will be to a section or
article of this Agreement, unless otherwise clearly indicated to the
contrary.  Whenever the words “include,” “includes” or “including” are used in
this



23

--------------------------------------------------------------------------------

 



Agreement they will be deemed to be followed by the words “without
limitation”.  The words “hereof,” “herein” and “herewith” and words of similar
import will, unless otherwise stated, be construed to refer to this Agreement as
a whole and not to any particular provision of this Agreement, and article and
section references are references to the articles and sections of this
Agreement, unless otherwise specified.  The plural of any defined term will have
a meaning correlative to such defined term and words denoting any gender will
include all genders and the neuter.  Where a word or phrase is defined herein,
each of its other grammatical forms will have a corresponding meaning.  A
reference to any legislation or to any provision of any legislation will include
any modification, amendment, re-enactment thereof, any legislative provision
substituted therefore and all rules, regulations and statutory instruments
issued or related to such legislation.  If any ambiguity or question of intent
or interpretation arises, this Agreement will be construed as if drafted jointly
by the parties, and no presumption or burden of proof will arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement.  No prior draft of this Agreement will be used in the interpretation
or construction of this Agreement.  The parties intend that each provision of
this Agreement will be given full separate and independent effect.  Although the
same or similar subject matters may be addressed in different provisions of this
Agreement, the parties intend that, except as expressly provided herein, each
such provision will be read separately, be given independent significance and
not be construed as limiting any other provision of this Agreement (whether or
not more general or more specific in scope, substance or content).  Headings are
used for convenience only and will not in any way affect the construction or
interpretation of this Agreement.  References to documents includes electronic
communications.

 

8.16.     Definitions. As used in this Agreement, the terms have the following
meanings:

 

(a)        “Acquisition Transaction” means a (i) a merger, joint venture,
partnership, consolidation, dissolution, liquidation, tender offer,
recapitalization, reorganization, share exchange, business combination or
similar transaction involving the Company or (ii) any other direct or indirect
acquisition involving 50% or more of the total voting power of the Company, or
all or substantially all of the consolidated total assets (including equity
securities of its Subsidiaries) of the Company.

 

(b)       “Affiliate” of any Person means any other Person directly or
indirectly Controlling or Controlled by or under direct or indirect common
Control with such Person; provided, for purposes of this Agreement, the Company
and its subsidiaries shall not be deemed to be Affiliates of the Investors.

 

(c)        “Alternative Financing Transaction” means a transaction or series of
related transactions pursuant to which a Person provides to the Company debt or
equity financing; provided that an Alternative Financing Transaction shall not
include (i) a change of control transaction involving the Company or its
stockholders, (ii) the liquidation, dissolution or reorganization of the
Company, or (iii) an Acquisition Transaction.

 

(d)        Any Person shall be deemed to “Beneficially Own”, to have “Beneficial
Ownership” of, or to be “Beneficially Owning” any securities (which securities
shall also be deemed “Beneficially Owned” by such Person) that such Person is
deemed to (i) “beneficially own” within the meaning of Rules



24

--------------------------------------------------------------------------------

 



13d-3 and 13d-5 under the Exchange Act as in effect on the date of this
Agreement or (ii) own for purposes of determining such person’s ownership under
Section 382 of the Internal Revenue Code of 1986, as amended, and the related
Treasury Regulations.

 

(e)        “Business Day” means any day other than a Saturday, Sunday or one on
which banks are authorized to close in New York, New York.

 

(f)        “Control” has the meaning specified in Rule 12b-2 under the Exchange
Act.

 

(g)        “DGCL” means the General Corporation Law of the State of Delaware.

 

(h)        “Effect” shall have the meaning set forth in the definition of
“Material Adverse Effect.”

 

(i)        “Excluded Issuance” means any issuances of Common Stock, or options
to acquire Common Stock, in bona fide employment or consulting relationships
that are approved by the Board or a duly authorized committee of the Board.

 

(j)        “Governmental Entity” means any domestic or foreign governmental or
regulatory authority, agency, commission, body, court or other legislative,
executive or judicial governmental entity.

 

(k)        “Law” means any federal, state, local or foreign law (including the
Foreign Corrupt Practices Act of 1977 and the laws implemented by the Office of
Foreign Assets Control, United States Department of Treasury), statute or
ordinance, common law, or any rule, regulation, judgment, order, writ,
injunction, decree, arbitration award, license or permit of any Governmental
Entity.

 

(l)        “Material Adverse Effect” means any event, state of facts,
circumstance, development, change, effect or occurrence (an “Effect”) that (i)
is or could reasonably be expected to be materially adverse to the financial
condition, business, properties, assets, liabilities or results of operations of
the Company and its Subsidiaries taken as a whole, other than any Effect: (A)
arising from changes or developments in the economy or financial markets
generally, except to the extent such changes or developments have a materially
disproportionate impact on the Company and its Subsidiaries, taken as a whole,
relative to other participants in the industries in which the Company and its
Subsidiaries conduct their businesses; (B) arising from general changes or
developments in any industry in which the Company and its Subsidiaries operate,
except to the extent such changes or developments have a materially
disproportionate impact on the Company and its Subsidiaries, taken as a whole,
relative to other participants in such industry; (C) arising from the
announcement or pendency of the transactions contemplated by this Agreement; (D)
arising from the taking of any action required by this Agreement; (E) arising
from changes in any Law or GAAP or interpretation thereof; (F) arising from the
failure by the Company to meet any public or other estimates, budgets or
forecasts of revenues, earnings or other financial performance or results of
operations (it being understood that the facts and circumstances giving rise to
such failure may be deemed to constitute, and may be taken into account in
determining whether there has been, a Material Adverse Effect); or (G) declines
in the price or trading volume of shares of any capital



25

--------------------------------------------------------------------------------

 



stock of the Company or any change, or proposed change in the debt ratings of
the Company or any of its Subsidiaries or any debt securities of the Company or
any of its Subsidiaries (it being understood that the facts and circumstances
giving rise to such declines or changes may be deemed to constitute, and may be
taken into account in determining whether there has been, a Material Adverse
Effect); or (ii) is materially adverse to the ability of the Company to
consummate the transactions contemplated by this Agreement.

 

(m)        “Person” means any individual, corporation, general or limited
partnership, limited liability company, joint venture, estate, trust,
association, organization, Governmental Entity or other entity of any kind or
nature.

 

(n)        “Previously Disclosed” means (i) information set forth in or
incorporated in the Company’s Annual Report on Form 10-K for the fiscal year
ended June 30, 2016 or its other reports and forms filed with the SEC under
Section 13, 14 or 15 of the Exchange Act after July 1, 2015 (except for risks
and forward looking information set forth or incorporated in the sections “Risk
Factors” or in any forward looking statement disclaimers or similar statements
that are similarly non-specific and are predictive or forward looking in nature)
and (ii) the information set forth in a letter, dated the date of this
Agreement, delivered by the Company to the Investors concurrent with the
execution and delivery of this Agreement.

 

(o)        “Pro Rata Portion” means, with respect to each Investor, a percentage
equal to (i) the dollar amount set forth adjacent to such Investor’s name in
Annex 1, divided by (ii)  $36,600,000; provided that if Investors assume a
defaulting Investors obligations as contemplated in Section ‎6.1‎6.1(e), then
any Pro Rata Portion calculation shall give effect to such assumed obligations.

 

(p)        “Subsidiary” means any Person (whether or not incorporated) that the
Company directly or indirectly owns or in respect of which the Company has the
power to vote or Control 50% or more of any class or series of capital shares or
other equity interests of such Person.

 

(q)        “Superior Transaction” means a bona fide written Alternative
Financing Transaction or Acquisition Transaction that the Board (or a committee
thereof consisting only of disinterested directors) has determined in good
faith, after receiving the advice of its financial advisors and outside legal
counsel and in the exercise of its fiduciary duties, is in the best interests of
the Company’s stockholders, including, in the case of an Alternative Financing
Transaction, a determination that such Alternative Financing Transaction would
(i) provide the Company with liquidity in an amount in excess of that expected
to result from the Rights Offering and Backstop Commitment or (ii) result in
more favorable economic terms (including in the case of an Alternative Financing
Transaction that is an equity investment, the price per share to be paid for the
Capital Stock of the Company) for the Company than the Rights Offering and
Backstop Commitment. Without limiting the generality of the foregoing, in
evaluating whether an Alternative Financing Transaction or Acquisition
Transaction is in the best interests of the Company’s stockholders, the Board
(or a committee thereof consisting only of disinterested directors) shall take
into consideration, among other things, regulatory or other approvals that would
be required for such transaction.

 

(r)        “Termination Fee” means $1,098,900.

 

 



26

--------------------------------------------------------------------------------

 

 

 

The parties hereto have caused this Agreement to be duly executed as of date
first written above.

 

GREAT ELM CAPITAL GROUP, INC.

    

/s/ Chirstopher B. Madison

 

 

Christopher B. Madison

 

 

 

By:

/s/ Richard S. Chernicoff

 

/s/ Peter A. Reed

Name:

Richard S. Chernicoff

 

Peter A. Reed

Title:

Chief Executive Officer

 

 

 

 

/s/ David J. Steinberg

GRACIE INVESTING, LLC

 

David J. Steinberg

 

 

 

 

 

/s/ John S. Ehlinger

By:

 

 

John S. Ehlinger

Name:

 

 

 

Title:

 

 

/s/ Rodney D. Kent

 

 

Rodney D. Kent

LIBRA SECURITIES, LLC

 

 

 

 

/s/ Richard S. Chernicoff

 

 

Richard S. Chernicoff

By:

/s/ Jess M. Ravich

 

 

Name:

Jess M. Ravich

 

/s/ Hugh Steven Wilson

Title:

Chief Executive Officer

 

Hugh Steven Wilson

 

 

 

 

BENMARK INVESTMENTS LLC

 

/s/ Adam M. Kleinman

 

 

Adam M. Kleinman

 

 

 

By:

/s/ Mark Kuperschmid

 

/s/ Justin J. Bonner

Name:

Mark Kuperschmid

 

Justin J. Bonner

Title:

Managing Member

 

 

 

 

/s/ Adam W. Yates

/s/ Daniel M. Cubell

 

Adam W. Yates

Daniel M. Cubell

 

 

 

 

/s/ Boris Teksler

/s/ David Reed

 

Boris Teklser

David Reed

 

 

 

 

 

/s/ Donald F. DeKay

 

/s/ Clifton Back

Donald F. DeKay

 

Clifton Back

 

 



 

--------------------------------------------------------------------------------

 

 

 

Annex 1

THE INVESTORS

 

Investor Name and Address

Commitment Amount

Shares Beneficially
Owned as of the date
of this Agreement

Gracie Investing, LLC

11755 Wilshire Blvd., Suite 1400

Los Angeles, CA 90025

Attention: Robert Terrell

$
20,000,000 

0 

Christopher B. Madison

72A Wolseley Road

Point Piper, NSW, 2027

Australia

$
2,502,500 

0 

John S. Ehlinger

15 Wilsondale Street

Dover, MA 02030-2260

$
2,502,500 

0 

Peter A. Reed

42 Pembroke Road

Wellesley, MA 02482

$
2,502,500 

0 

David J. Steinberg

200 Clarendon Street, 51st Floor

Boston, MA 02116

$
2,502,500 

0 

Rodney D. Kent

3859 Pratt Drive

Oneida, NY 13421

$
2,000,000 

0 

Libra Securities, LLC

149 S Barrington Avenue, Suite 828

Los Angeles, CA 90049

Attention: Jess M. Ravich

$
1,500,000 

0 

Richard S. Chernicoff

4309 Forest Avenue SE

Mercer Island, WA  98040

$
600,000 

34,083 

Hugh Steven Wilson

101 Founders Place

Aspen, CO  81611

$
500,000 

insert

Justin J. Bonner

45 Province Street

Boston, MA  02108

$
475,000 

0 

Adam M. Kleinman

11 Applecrest Road

Weston, MA 02493-1101

$
475,000 

0 





Annex 1-1

--------------------------------------------------------------------------------

 



Daniel M. Cubell

216 Winding River Road

Wellesley, MA 02482

$
260,000 

0 

Adam W. Yates

27 York Road

Wayland, MA 01778

$
250,000 

0 

Benmark Investments LLC

1568 Columbus Avenue

Burlingame, CA 94010

$
250,000 

15,523 

Boris Teklser

60 Doud Drive

Los Altos, CA  94022

$
100,000 

0 

David and Susan Reed

$
100,000 

0 

Clifton Back

70 Maynard Farm Road

Sudbury, MA 01776

$
60,000 

0 

Donald F. DeKay

3096 Corlear Drive

Baldwinsville, New York 13027

$
50,000 

0 

Total

$
36,630,000 

 

 

 

Annex 1-2

--------------------------------------------------------------------------------